            Case 2:19-cv-01964-RAJ-BAT Document 50 Filed 06/09/21 Page 1 of 1




 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7   ALEXANDRE B. ZOLOTOVITSKI,
 8                              Plaintiff,                 CASE NO. 2:19-cv-01964-RAJ-BAT

 9           v.                                            ORDER DIRECTING PARTIES TO
                                                           FILE STATUS REPORT
10   HERE NORTH AMERICA LLC,

11                              Defendant.

12
            On March 10, 2021, the parties were ordered to confer and to submit to the Court
13
     proposed dates for the filing of dispositive or other motions after completion of the written and
14
     deposition discovery ordered by the Court. Dkt. 48.
15
            Accordingly, it is ORDERED that the parties provide the Court with a report by June
16
     16, 2021, as to the status of discovery and proposed dates for moving this case forward.
17
            DATED this 9th day of June, 2021.
18

19
                                                           A
                                                           BRIAN A. TSUCHIDA
20                                                         United States Magistrate Judge
21

22

23



     ORDER DIRECTING PARTIES TO FILE
     STATUS REPORT - 1
